[Cite as State ex rel. Whitt v. Coshocton Common Pleas Court, 2013-Ohio-3550.]


                                      COURT OF APPEALS
                                  COSHOCTON COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT



STATE OF OHIO, ex rel., STEPHEN H.                        JUDGES:
WHITT                                                     Hon. W. Scott Gwin, P. J.
                                                          Hon. Sheila G. Farmer, J.
        Relator                                           Hon. John W. Wise, J.

-vs-
                                                          Case No. 2013CA0011
COSHOCTON COMMON PLEAS
COURT

        Respondent                                        OPINION




CHARACTER OF PROCEEDING:                              Petition for Writ of Mandamus


JUDGMENT:                                             Dismissed


DATE OF JUDGMENT ENTRY:                               August 15, 2013


APPEARANCES:

For Relator                                           For Respondent

STEPHEN H. WHITT                                      JASON W. GIVEN
L. E. C. I.                                           PROSECUTING ATTORNEY
Post Office Box 56                                    318 Chestnut Street
Lebanon, Ohio 45036                                   Coshocton, Ohio 43812
Coshocton County, Case No. 2013CA0011                                                     2

Wise, J.

       {¶1}   Relator, Stephen H. Whitt, has filed a petition for writ of mandamus.

Although it is not entirely clear what relief Relator seeks, the Court believes Relator is

requesting the Respondent be ordered to cause certain people to be arrested on

kidnapping charges.

       {¶2}   Respondent has filed a motion to dismiss essentially arguing Relator has

no clear legal right to the relief requested.

       {¶3}   We find it unnecessary to address the claim raised in the Petition because

we find Relator has failed to comply with the procedural requirements for a mandamus

complaint.

       {¶4}   Relator has failed to comply with R.C. 2969.25 by failing to file an affidavit

detailing his prior civil filings. The Supreme Court has held, “[t]he requirements of R.C.

2969.25 are mandatory, and failure to comply with them subjects an inmate's action to

dismissal.” State ex rel. White v. Bechtel, 99 Ohio St.3d 11, 2003–Ohio–2262, 788

N.E.2d 634, ¶ 5. Noncompliance with R.C. 2969.25 warrants dismissal. State ex rel.

Graham v. Niemeyer (2005), 106 Ohio St.3d 466, 106–467, 835 N.E.2d 1250, 1251.
Coshocton County, Case No. 2012CA0011                                                       3


      {¶5}     Relator's failure to include the affidavit requires dismissal of this case. For

this reason, the Petition for Writ of Mandamus is dismissed.


By: Wise, J.

Gwin, P. J., and

Farmer, J., concur.



                                               ___________________________________
                                               HON. JOHN W. WISE


                                               ___________________________________
                                               HON. W. SCOTT GWIN


                                               ___________________________________
                                               HON. SHEILA G. FARMER

JWW/d 0722
Coshocton County, Case No. 2013CA0011                                              4


         IN THE COURT OF APPEALS FOR COSHOCTON COUNTY, OHIO
                       FIFTH APPELLATE DISTRICT




STATE OF OHIO, ex rel., STEPHEN H.
                             :
WHITT                        :
                             :
     Relator                 :
                             :
-vs-                         :                      JUDGMENT ENTRY
                             :
COSHOCTON COMMON PLEAS COURT :
                             :
     Respondent              :                      Case No. 2013CA0011




      For the reasons stated in our accompanying Memorandum-Opinion, the Petition

for Writ of Mandamus filed in the Court of Common Pleas of Coshocton County, Ohio, is

dismissed.

      Costs assessed to Relator.


                                          ___________________________________
                                          HON. JOHN W. WISE


                                          ___________________________________
                                          HON. W. SCOTT GWIN


                                          ___________________________________
                                          HON. SHEILA G. FARMER